Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000445
                                                      03-AUG-2016
                                                      09:41 AM
                          SCWC-15-0000445


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          ASSOCIATION OF APARTMENT OWNERS OF ROYAL ALOHA,
                 a Hawai'i non-profit corporation,
                  Respondent/Plaintiff-Appellant,

                                vs.


        CERTIFIED MANAGEMENT, INC., a Hawai'i corporation;

       CHANEY BROOKS & COMPANY, LLC, a Hawai'i corporation;

     MICHAEL DAVID BRUSER, an individual; TOKYO JOE’S, INC.,

 a Hawai'i corporation; MICHAEL T. MCCORMACK, individually and as

    Trustee under that certain unrecorded Michael T. McCormack

     Revocable Living Trust Agreement dated November 12,l99l;

  MICHAEL T. MCCORMACK and SIGNA S. MCCORMACK, as Co-Trustees of

         The McCormack Ranch Trust dated January 6, 2005;

                 Petitioners/Defendants-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-15-0000445; CIV. NO. 12-1-1019)


       ORDER DISMISSING APPLICATIONS FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time Petitioners’ and Respondent’s applications

for writ of certiorari were filed, see Hawai'i Revised Statutes §

602-59(a) (Supp. 2013); see also Hawai'i Rules of Appellate

Procedure (HRAP) Rule 36(b)(1) (2012),
          IT IS HEREBY ORDERED that Petitioners’ July 21, 2016


application for writ of certiorari and Respondent’s July 28, 2016


application for writ of certiorari, are dismissed without


prejudice to re-filing the applications pursuant to HRAP Rule


40.1(a) (2014).    (“The application shall be filed within thirty


days after the filing of the intermediate court of appeals’


judgment on appeal or dismissal order, unless the time for filing


the application is extended in accordance with this rule.”).


          DATED:    Honolulu, Hawai'i, August 3, 2016.

John D. Zalewski,                 /s/ Mark E. Recktenwald
Mark Valencia, James H.Q.
Lee, Thomas J. Wong, and          /s/ Paula A. Nakayama
Yuriko J. Sugimura
for petitioners                   /s/ Sabrina S. McKenna

Matt A. Tsukazaki                 /s/ Richard W. Pollack
for respondent
                                  /s/ Michael D. Wilson





                                  2